                                         Case 4:17-cv-05920-JSW Document 108 Filed 06/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        OYSTER OPTICS, LLC,
                                   7                                                      Case No. 4:17-cv-05920-JSW
                                                      Plaintiff,
                                   8
                                               v.                                         CLERK'S NOTICE CONTINUING
                                   9                                                      CLAIMS CONSTRUCTION HEARING
                                        CIENA CORPORATION,                                TO JULY 23, 2020
                                  10
                                                      Defendant.                          Re: Dkt. No. 105
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                 YOU ARE HEREBY NOTIFIED that on July 23, 2020 at 10:00 am, in Courtroom

                                  14          5 on the 2nd floor of the Federal Courthouse, 1301 Clay Street, Oakland, California, the

                                  15          HONORABLE JEFFREY S. WHITE will conduct the Claims Construction Hearing

                                  16          previously noticed for July 16, 2020, in this matter. The Tutorial remains as set on July 9,

                                  17          2020 at 10:00 am.

                                  18   Dated: June 16, 2020
                                                                                        Susan Y. Soong
                                  19                                                    Clerk, United States District Court
                                  20

                                  21
                                                                                        By: ________________________
                                  22                                                    Jennifer Ottolini, Deputy Clerk to the
                                                                                        Honorable JEFFREY S. WHITE
                                  23                                                    jswcrd@cand.uscourts.gov
                                  24

                                  25

                                  26

                                  27

                                  28
